        Case 2:20-cv-01856-TLN-GGH Document 2 Filed 09/15/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DRON BOTTS,                                        )   Case No.: 1:20-cv-01287-JLT (HC)
                                                        )
12                   Plaintiff,                         )   ORDER TRANSFERRING CASE TO THE
                                                        )   SACRAMENTO DIVISION OF THE EASTERN
13           v.                                         )   DISTRICT OF CALIFORNIA
                                                        )
14   CORCORAN STATE PRISON,
                                                        )
15                   Defendant.                         )
                                                        )
16                                                      )

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all defendants

19   are residents of the State in which the district is located; (2) a judicial district in which a substantial

20   part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is

21   the subject of the action is situated; or (3) if there is no district in which an action may otherwise be

22   brought as provided in this section, any judicial district in which any defendant is subject to the court’s

23   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

24           In this case, Petitioner is challenging a prison disciplinary hearing held at High Desert State

25   Prison (“HDSP”) in Susanville, California, concerning events which occurred when Petitioner was

26   incarcerated at HDSP. HDSP is located in the Sacramento Division of the Eastern District of

27   California. Since the events giving rise to the claim took place at HDSP in Susanville, California, the

28   petition should have been filed in the Sacramento Division. In the interest of justice, a federal court

                                                            1
        Case 2:20-cv-01856-TLN-GGH Document 2 Filed 09/15/20 Page 2 of 2


1    may transfer a case to the appropriate district. See 28 U.S.C. § 1406(a).

2           Accordingly, the Court ORDERS that this matter is transferred to the Sacramento Division of

3    the United States District Court for the Eastern District of California.

4
5    IT IS SO ORDERED.

6       Dated:     September 14, 2020                           /s/ Jennifer L. Thurston
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
